Citation Nr: 0409976	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim with respect to whether the veteran's injuries sustained on 
May 13, 1978, were the result of his own willful misconduct for 
Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active service from March 1962 to March 1966.

A November 1979 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, determined that the veteran's injuries sustained in an 
accident on May 13, 1978, were the result of his own willful 
misconduct.  There was no appeal, and this decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002).  The veteran subsequently 
attempted to reopen his claim on several occasions, and in each 
case the RO denied the claim.  

In February 1998, the veteran's representative requested review of 
the November 1979 decision by the Director, Compensation and 
Pension Service (Director).  In September 1998, the Director 
notified the representative that the November 1979 decision would 
not be overturned on the basis of clear and unmistakable error or 
difference of opinion.  In April 1999, the veteran's 
representative requested the RO to consider whether a December 
1979 letter from the veteran's congressman constituted a notice of 
disagreement (NOD) with the November 1979 decision and, if not, to 
consider the April 1999 statement as a NOD with the September 1998 
decision of the Director.  

In July 1999, the RO issued a statement of the case (SOC) 
concerning an issue characterized as "Whether the injuries 
sustained in the automobile accident of 5-13-78 were the result of 
the Veteran's willful misconduct; and whether or not the 
Administrative Decision of 11-2-79 should be overturned based on a 
clear and unmistakable error (CUE)?"  The veteran appealed, and in 
November 2000, the Board remanded the claims for additional 
development.  In the Board's remand, it characterized the issues 
on appeal as: 1) "whether new and material evidence has been 
received to reopen a claim with respect to whether the veteran's 
injuries sustained on May 13, 1978, were the result of his own 
willful misconduct for Department of Veterans Affairs (VA) 
purposes" (hereinafter "new and material evidence issue"); and 2) 
"whether there was clear and unmistakable error in a November 1979 
Regional Office (RO) decision holding that the veteran's injuries 
sustained on May 13, 1978, were the result of his own willful 
misconduct for VA purposes" (hereinafter "CUE issue").  

In June 2001, the Board denied the new and material evidence issue 
and the CUE issue, and also denied a third issue; the Board 
determined that a December 1979 letter from the veteran's 
congressman was not a valid notice of disagreement as to the RO's 
November 1979 administrative decision ("NOD issue").  The 
appellant appealed the Board's June 2001 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In August 2003, the 
Court affirmed the Board's decision as to the CUE and NOD issues, 
and vacated and remanded the new and material evidence issue.  In 
September 2003, judgment was entered.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

A review of the Court's decision indicates that it determined that 
a remand was in order so that the veteran may be afforded adequate 
notice of the need to submit evidence or argument, to include a 
hearing, and if not, whether he has been prejudiced thereby.  
Citing Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

In this case, it does not appear that the veteran has ever been 
provided with a letter notifying him of the provisions of the VCAA 
as it pertains to the issue on appeal.  This notice must be 
provided by the RO.  See Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(invalidating the regulation which empowered the Board to issue 
written notification of the VCAA).  Furthermore, the appellant has 
not waived his right to receive such notice.  See Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam).  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2003).  The RO should also ensure 
compliance with VA's obligations under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

2.  The RO should readjudicate the remaining issue on appeal.  If 
the determination remains unfavorable to the appellant, a 
supplemental statement of the case- which should include all 
appropriate law and regulations -- should be issued and the 
appropriate period for response provided.  The appeal should then 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





